PER CURIAM.
The defendant, Arthur L. Boswer, was charged with grand larceny of four lengths of pipe. He was tried non-jury and found guilty as charged. The court imposed a sentence of eighteen months in the state penitentiary.
The defendant has appealed from the judgment of conviction and the sentence. Among the grounds relied upon for reversal is that the trial court erred in denying defendant’s motion for judgment of acquittal at the close of all of the evidence. We find merit in the defendant’s contention and reverse.
After a careful review of the record on appeal, we are convinced that the evidence adduced by the state was not sufficient to measure up to that degree of proof which is required to establish guilt. The evidence here creates a strong suspicion of guilt, but a mere suspicion, no matter how great, does not warrant a conviction. Davis v. State, Fla.App.1968, 216 So.2d 28. Therefore, the judgment and sentence are reversed.
Reversed.